


Exhibit 10.86
SIXTH AMENDMENT TO
THE PROGRESSIVE CORPORATION
EXECUTIVE SEPARATION ALLOWANCE PLAN
(2006 AMENDMENT AND RESTATEMENT)


WHEREAS, The Progressive Corporation Executive Separation Allowance Plan
(“Plan”) is currently maintained pursuant to the 2006 Amendment and Restatement
and five amendments thereto; and


WHEREAS, it is deemed desirable to amend the Plan further;


NOW, THEREFORE, effective January 29, 2015, the Plan is hereby amended as set
forth below:


1.Section 3.1 is hereby amended and restated in its entirety to provide as
follows:


3.1 The separation allowance payable to each Eligible Employee who is entitled
to such allowance under Section 2 above shall be equal to the number of weeks of
Compensation set forth in the table below, based on the Eligible Employee’s
Grade Level and Years of Service as of his/her Separation Date:


Eligible Employees at Grade Levels 47 through 52
26 weeks of Compensation plus two additional weeks of Compensation for each full
Year of Service in excess of 13 Years of Service, not to exceed an aggregate of
52 weeks of Compensation
Eligible Employees at Grade Levels 53, 54 and 55
52 weeks of Compensation
(1) The Company’s Chief Executive Officer; (2) Eligible Employees who (i) report
directly to him/her and (ii) have no assigned Grade Level; (3) Any other
Eligible Employee designated in writing by (i) the Compensation Committee of the
Company’s Board of Directors, if the Eligible Employee is an executive officer,
or (ii) the Company’s Chief Executive Officer and Chief Human Resources Officer,
if the Eligible Employee is not an executive officer.
•    Less than one Year of Service: 52 weeks of Compensation
•    At least one, but less than two, Years of Service: 104 weeks of
Compensation
•    At least two Years of Service: 156 weeks of Compensation




1

--------------------------------------------------------------------------------






2.
Except as expressly set forth in this Amendment, the terms and provisions of the
Plan shall remain entirely unchanged and continue in full force and effect.



IN WITNESS WHEREOF, the Company has hereunto caused this Amendment to be
executed by its duly authorized representative as of the 29th day of January,
2015.




The Progressive Corporation




By:     /s/Charles E. Jarrett                


Title:     Vice President and Secretary            



2